DETAILED ACTION
Response to Amendment
Applicant's amendments filed December 27th, 2021 have been entered. Claims 1-2, 8-12, 14, 16, and 19-20 have been amended. Claims 3, 6, 13, and 15 have been cancelled.

The Section 103 rejections made in the Office action mailed September 28th, 2021 over DiSalvo as the primary reference have been withdrawn due to Applicant’s amendments.
The Section 103 rejections made in the Office action mailed September 28th, 2021 over Fujita as the primary reference have been withdrawn due to Applicant’s amendments. However, upon further consideration a new grounds of rejection has been made in view of Tashiro et al. (JP 2017-077402 A) and Takahashi et al. (U.S. Pub. No. 2006/0200105 A1) (hereinafter “Takahashi”).

Response to Arguments
Applicant’s arguments filed December 27th, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised:
Should claim 4 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
Should claim 7 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103/102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1, 4-5, 7-10, 14, & 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goda et al. (WO 2018/207439 A1) (hereinafter “Goda”) as evidenced by Digiacomantonio et al. (U.S. Pub. No. 2004/0170813 A1) (hereinafter “Digiacomantonio”), or in the alternative under 35 U.S.C. 103 as obvious over Goda in view of Di Salvo et al. (U.S. Pub. No. 2004/0265544 A1) (hereinafter “Di Salvo”).
	The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 4-5, 7, 9, 14, and 16-17, Yang teaches an absorbent for pet sheet [0073], wherein a liquid permeable (top) sheet forming an excretion face and a second surface opposite to the first surface, a liquid impermeable (back) sheet, and an absorber provided between the topsheet and the backsheet [0007, 0013] wherein the absorber is provided with a plurality of dot-shaped embossments in a lattice pattern (intermittent line) [0026-0029, 0088, Figs. 6-7] provided with a colorant (functional material) forming a second color portion, wherein the embossments are provided 
In the event that the water-resistance and/or hydrophobicity of the functional material is not taught:
Di Salvo teaches color embossing [0007, 0023-0024] absorbent articles for increased contrast and depth perception [0002, 0009-0010], wherein the coating may additionally be hydrophobic or hydrophilic (water-resistant and repellent or attracting, respectively).
It would have been obvious to one of ordinary skill in the art at the time of invention to form the colorant as water-insoluble (water-resistant) OR water-resistant and water-repellent/attracting. One of ordinary skill in the art would have been motivated to look to the art for beneficial colorants intended to provide additional functionality under liquid insults for flow/diffusion of liquids [Di Salvo].
Regarding claims 8, 10, 18, the CIE Lab values in Table 1 largely fall within the claimed ranges, wherein upon conversion from CIE Lab to HSV color values (using: <http://colormine.org/convert/hsv-to-lab>) the saturation difference between Nos. 1-3 & 5-6 are comprise a saturation difference of greater than 10% the first color portion (54.1-550.8%, wherein No. 4 is 4.5% and whose ΔE value is at the lower boundary of the disclosed ΔE value range) and first color portion saturation values of about 6.0-6.3%, which are considered close enough to less than 5% to sufficiently anticipate the claimed range or make it obvious in view of the required ΔE and the higher relatively lightness of the first color region.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goda, optionally in view of Di Salvo, as applied to claim 1 above.
Goda teaches the dot/spot-shaped embossments are provided in a lattice pattern, wherein a spiral pattern is not taught.
It has been held that matters relating to ornamentation only, which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art and wherein the only difference between the prior art and that configuration is a matter of choice absent persuasive evidence that the particular configuration is significant. See MPEP 2144.04 I & IV. B.

Claims 11-12 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goda, optionally in view of Di Salvo, as applied to claims 7-8 above, (further) in view of Ishibashi et al. (JP 2001-352852 A) (hereinafter “Ishibashi”), Kurahashi et al. (JP 2011-130797 A) (hereinafter “Kurahashi”), and Hagtvedt et al. (Color Saturation Increases Perceived Product Size) (hereinafter “Hagtvedt”).
Regarding claims 11-12 and 19-20, Goda teaches an absorbent article that may be used as a pet sheet but does not explicitly teach a backsheet that extends outwardly of a topsheet in plan view or that the hue and saturation of the backsheet are within a range such that it would be substantially the same as the second color portion (an embossed region).
Ishibashi teaches an absorbent pet sheet [0002] comprising in sequence of a thickness direction topsheet, absorber, and backsheet, wherein the backsheet may be substantially the same size as the topsheet (Fig. 2) or alternatively larger extending outwardly in plan view (Figs. 3-4), wherein the peripherally folded over backsheet provides the benefit of not leaking at the sides like Fig. 2 but also not leaking back from the topsheet [0008] or from around the absorbent sheets [0009].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a pet sheet as having a backsheet extending outwardly of the topsheet in plan view. One of ordinary skill 
Kurahashi teaches an absorbent article comprising a topsheet/absorber as comprising embossments such that a color of a backsheet is visible from the skin facing surface within the groove, to improve orientation and give an increased feeling of security of leakage protection [0010, 0025, 0044, 0061, 0077].
Hagtevedt teaches a visual phenomenon in that increasing color saturation increases perceived product size, whereas more saturated containers are perceived as being able to be filled more than a container with a lower saturation (abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an embossed portions with a color/chroma (comprising a hue/saturation) that is substantially the same or similar to that of the backsheet wherein ranges of the values are optimizable with routine experimentation and previous knowledge of the color scales. One of ordinary skill in the art would have been motivated to give an increased sense of security [Kurahashi], which would be partially due to the perception of an increased absorber size relative to its actual size [Hagtevedt].

Claims 1, 4-5, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2011-205970 A) (hereinafter “Fujita”) in view of Tashiro et al. (JP 2017-077402 A) (hereinafter “Tashiro”), Ishibashi et al. (JP 2001-352852 A) (hereinafter “Ishibashi”), and Katsuya et al. (JP 11-189961 A) (hereinafter “Katsuya”).
Regarding claim 1, Fujita teaches an absorbent sheet for pets comprising a liquid permeable sheet (All Figs. [11]), a liquid impermeable backsheet (All Figs. [13]) that extends on its peripheral edges past the liquid permeable sheet to fold thereover [0025] to enclose an absorber (All Figs. [14]) therebetween, wherein a plurality of embossed regions (recess) (All Figs. [21]) are formed only in the 
However, the embossed portions being formed of a plurality of dot-shaped embosses arranged to form an intermittent line is not taught.
Tashiro teaches an absorbent article such as an excretion sheet for pets [0004, 0075-0076], the absorbent body comprising a plurality of intermittently embossed grooves radiating from the center, such that they prevent twisting/deformation of the absorber [0048] and increase diffusivity [0014, 0071] but does allow for bending if necessary [0055], wherein the shape of the embosses is dot-shaped of any geometry [0074].
Ishibashi teaches a pet waste absorption sheet that is made thin through dot-shaped embossing, wherein upon being packaged for transportation/sale the pet waste absorption sheet is preferably folded or wound into a roll [0017 & Figs. 7A-7B].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the radial embossments provided as dot-shapes arranged to form an intermittent line. One of ordinary skill in the art would have been motivated to form the same radial stiffening embossment to prevent twisting/deformation but in a form that allows for some bending [Tashiro] such as for bending into forms prevalent in packaging/shipping [Ishibashi].
Further regarding claim 1 and regarding claims 4-5 and 14, a water-resistant agent/resin and/or hydrophobicity is not taught.
Katsuya teaches a water repellent (hydrophobic) coating applied to embossed/compressed radial (Fig. 3) flow/diffusion grooves of an absorbent body [0007, 0011, 0020], wherein the coating comprises a silicone [0020], a water resistant polymer.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a water-resistant and hydrophobic agent/resin to a flow/diffusion groove. One of ordinary skill in the art would have been motivated to increase already desirable properties of a flow/diffusion groove [0007, 0011, 0020].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Tashiro, Ishibashi, and Katsuya, as applied to claim 1 above, (further) in view of Zander et al. (U.S. Pub. No. 2005/0182374 A1) (hereinafter “Zander”).
Regarding claim 2, Fujita/Tashiro/Ishibashi/Katsuya teach an absorbent core comprising intermittently embossed radial stiffening features.
Zander teaches an embossed absorbent article such as a covering mat [0042], wherein only the absorber is embossed/compressed to provide a deformation control member comprising a plurality stiffening elements in order to maintain a desired absorbent article shape [0005] and improve flow of liquid and also provide improved aesthetics and visual cues of absorbency [0045], wherein the embossing elements are continuous and/or intermittent/discontinuous [0054, Fig. 14], and may be straight or curvilinear such as J-shaped or S-shaped (including a spiral) [0054].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a curvilinear stiffening feature in the form of a spiral, wherein it has been held that matters relating to ornamentation only, which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art and wherein the only difference between the prior art and that .

Claims 1-2, 4-5, 7, 14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2011-205970 A) (hereinafter “Fujita”) in view of Tashiro et al. (JP 2017-077402 A) (hereinafter “Tashiro”), Ishibashi et al. (JP 2001352852 A) (hereinafter “Ishibashi”), Zander et al. (U.S. Pub. No. 2005/0182374 A1), Fernfors et al. (U.S. Pub. No. 2004/0182261 A1) (hereinafter “Fernfors”), as evidenced by Digiacomantonio or further in view of Di Salvo.
Regarding claim 1, Fujita teaches an absorbent sheet for pets comprising a liquid permeable sheet (All Figs. [11]), a liquid impermeable backsheet (All Figs. [13]) that extends on its peripheral edges past the liquid permeable sheet to fold thereover [0025] to enclose an absorber (All Figs. [14]) therebetween, wherein a plurality of embossed regions (recess) (All Figs. [21]) are formed only in the absorber (Figs. 3-4) which provides the benefits of no deterioration in liquid permeability of the embodiment having an embossed topsheet (Figs. 1-2) [0032-0033], wherein the embossments are formed as radiating outwardly such that it increases the tear strength of the liquid permeable sheet, and increases the stiffness/rigidity of the absorber and the guiding and liquid diffusing properties of the sheet [0027-0030].
However, the embossed portions being formed of a plurality of dot-shaped embosses arranged to form an intermittent line is not taught.
Tashiro teaches an absorbent article such as an excretion sheet for pets [0004, 0075-0076], the absorbent body comprising a plurality of intermittently embossed grooves radiating from the center, such that they prevent twisting/deformation of the absorber [0048] and increase diffusivity [0014, 0071] but does allow for bending if necessary [0055], wherein the shape of the embosses is dot-shaped of any geometry [0074].
Ishibashi teaches a pet waste absorption sheet that is made thin through dot-shaped embossing, wherein upon being packaged for transportation/sale the pet waste absorption sheet is preferably folded or wound into a roll [0017 & Figs. 7A-7B].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the radial embossments provided as dot-shapes arranged to form an intermittent line. One of ordinary skill in the art would have been motivated to form the same radial stiffening embossment to prevent twisting/deformation but in a form that allows for some bending [Tashiro] such as for bending into forms prevalent in packaging/shipping [Ishibashi].
Further regarding claim 1 and regarding claims 4-7 and 14, a water-resistant agent/resin and/or hydrophobicity is not taught.
Zander teaches an embossed absorbent article such as a covering mat [0042], wherein only the absorber is embossed/compressed to provide a deformation control member comprising a plurality stiffening elements in order to maintain a desired absorbent article shape [0005] and improve flow of liquid and also provide improved aesthetics and visual cues of absorbency [0045], wherein the embossing elements are continuous and/or intermittent/discontinuous [0054, Fig. 14].
Fernfors teaches an absorbent article, wherein it its known that when embossing is provided to one or more layers of an absorbent article to provide dyes to the embossing pattern to obtain a visually improved pattern, wherein providing embossments and color simultaneously to a single layer, such that it does not appear on the outside of a web [0005, 0011, 0019, 0021, 0032], wherein Digiacomantonio evidences an absorbent article comprising a color printed layered structure, wherein the colorant is printed below the first surface [0081], wherein inks used should be substantially insoluble in fluids (water) [0082-0084 & 0092-0103].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the radial emboss with an aesthetic quality comprising a water-resistant printed colorant. One of 
In the event that the water-resistance and/or hydrophobicity of the functional material is not taught:
Di Salvo teaches color embossing [0007, 0023-0024] absorbent articles for increased contrast and depth perception [0002, 0009-0010], wherein the coating may additionally be hydrophobic or hydrophilic (water-resistant and repellent or attracting, respectively).
It would have been obvious to one of ordinary skill in the art at the time of invention to form the colorant as water-insoluble (water-resistant) OR water-resistant and water-repellent/attracting. One of ordinary skill in the art would have been motivated to look to the art for beneficial colorants intended to provide additional functionality under liquid insults for flow/diffusion of liquids [Di Salvo].
Regarding claim 2, Zander teaches the stiffening elements may be straight or curvilinear such as J-shaped or S-shaped (including a spiral) [0054].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a curvilinear stiffening feature in the form of a spiral, wherein it has been held that matters relating to ornamentation only, which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art and wherein the only difference between the prior art and that configuration is a matter of choice absent persuasive evidence that the particular configuration is significant. See MPEP 2144.04 I & IV. B.

Claims 8-10 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Tashiro, Ishibashi, Zander, Fernfors, and optionally Di Salvo, as applied to claim 7 above, further in .
Regarding claims 8-10 & 17-18, a difference between the saturation/hue a colored embossed area and the surrounding non-embossed area is not taught.
McCormack teaches a pattern embossed substrate for an absorbent article, using a CIELab color system (col. 13, lines 16-22) such that the embossed areas differ from the non-embossed areas by L* value of at least  5 units, preferably 7.5, more preferably 10, and the a* and/or b* by at least 1 unit, preferably 2 units, and more preferably 3 units (col. 6, lines 5-14).
Gross teaches a designed absorbent article having color effects, comprising a first layer comprising a topsheet and a subjacent second layer comprising an absorbent core [0058], wherein the topsheet may comprise conventional white and the subjacent layer may comprise a different/contrasting color via printing [0071, 0078, 0133] or the same color as the first color [0067, 0078], wherein the subjacent layer may be embossed comprising an embossed color different from the first and second color [Fig. 1E, 0007 & 0085], wherein a visible color effect is provided with a ΔE greater than 2.5 [0062-0064], and the ΔE between a feature/embossed color and a first color is greater or equal to a feature/embossed color and the second color depending on opacity of the first layer [0088-0089], wherein conventional white is defined as colors having an L* value of at least 80 and an a* of 0±2 and a b* of 0±3 [0062], wherein the calculated saturation range of conventional white is from 0~6.0%, with an example conventional white given as L*=99, a*=-1, b*=-3 giving a saturation of 3% among many other possible contrasting colors having given L*, a*, and b* values (blue, purple, light blue, light purple, peach, etc.) all of which have a calculated HSV saturation difference in relation to the entirety of the conventional white range greater than 10% (the closest being peach with a saturation difference of about 35% in relation to the maximum 6% saturation as recited above).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the embossed area color with a contrasting saturation difference in relation to a topsheet color and non-embossed area color within the claimed range. One of ordinary skill in the art would have been motivated to provide a recognizable color difference between embossed and unembossed areas using a color model/system (MacCormack & Gross).

Claims 9-10 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Tashiro, Ishibashi, Zander, Fernfors, Gross, McCormack, and optionally Di Salvo, as applied to claim 7-8 above, (even) further in view of Kurahashi et al. (JP 2011-130797 A) (hereinafter “Kurahashi”) and Hagtvedt et al. (Color Saturation Increases Perceived Product Size) (hereinafter “Hagtvedt”)..
Regarding claims 9-10 & 19-20, while Fujita teaches the backsheet as greater in size than the topsheet in plan view, a color and its relation to that of the embossed areas is not taught.
Kurahashi teaches an absorbent article comprising a topsheet/absorber as comprising embossments such that a color of a backsheet is visible from the skin facing surface within the groove, to improve orientation and give an increased feeling of security of leakage protection [0010, 0025, 0044, 0061, 0077].
Hagtevedt teaches a visual phenomenon in that increasing color saturation increases perceived product size, whereas more saturated containers are perceived as being able to be filled more than a container with a lower saturation (abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an embossed portions with a color/chroma (comprising a hue/saturation) that is substantially the same or similar to that of the backsheet wherein ranges of the values are optimizable with routine experimentation and previous knowledge of the color scales. One of ordinary skill in the art would have .

Conclusion
The prior art made of record and not relied upon but is considered pertinent to applicant's disclosure:
JP 2008-237382 A & JP 2014-045956 A teach absorbent sheets comprising dot-shaped embossments forming an intermittent line containing water-insoluble superabsorbent resin.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 21st, 2022